United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS           May 21, 2003
                         FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                             No. 02-30988
                           Summary Calendar



UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

OCIE LEE PICKENS, JR,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
              for the Western District of Louisiana
                     USDC No. 97-CR-20007-10
                       --------------------

Before DAVIS, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Ocie Lee Pickens, Jr., appeals from the district court’s

imposition of a 36-month sentence of imprisonment following the

revocation of Pickens’s supervised release.    Pickens contends

that the sentence is plainly unreasonable under all the

circumstances.    He notes that his violations consist solely of

Grade C violations, and that the range of imprisonment

recommended by the Sentencing Guidelines is seven to thirteen


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-30988
                                -2-

months.   He contends that his conduct on supervised release took

a downward turn when he returned to Oakdale, Louisiana at the

insistence of his probation officer.

     Pickens’s sentence was not plainly unreasonable given that

it fell within the statutory maximum and was based on the

district court’s determination that Pickens is in need of

comprehensive drug rehabilitation during incarceration.

See United States v. Pena, 125 F.3d 285, 286, 288 (5th Cir. 1997)

(upholding 24-month sentence for Grade C violations, where

imprisonment range under the Sentencing Guidelines was three to

nine months).   The district court’s consideration of Pickens’s

need for drug rehabilitation during incarceration also falls

within 18 U.S.C. § 3553(a)(2)(D), which requires the district

court to consider the need for “medical care, or other

correctional treatment in the most effective manner.”    Further,

by taking into account the needs of the people of Oakdale, and

the young people in Pickens’s family, the district court also

properly considered the need to protect the public from further

crimes of the defendant.   See 18 U.S.C. § 3553(a)(2)(C).

     Because Pickens has failed to show that the sentence imposed

is plainly unreasonable, the judgment of the district court is

AFFIRMED.